Citation Nr: 1220450	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  09-24 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial increased disability rating for post-surgical fusion of the right first tarsometatarsal joint, currently rated 10 percent disabling. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 2003 to September 2007.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, granted service connection for post-surgical fusion of the right first tarsometatarsal joint, assigning a 10 percent, effective September 15, 2007.  In June 2008, the Veteran filed a notice of disagreement with the disability rating assigned.  In a December 2008 rating decision, the RO granted entitlement to a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30 (2011), for the period from September 15, 2008, to November 30, 2008.  A 10 percent rating was assigned from December 1, 2008.  A statement of the case was issued in February 2009 and a substantive appeal was received in May 2009.

In July 2010, the Veteran testified at a Board hearing; the transcript is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Right foot

In support of his claim, the Veteran submitted a January 2011 private treatment record from Pittle Podiatry reflecting treatment for his right foot disability.  The record reflects that he would return in 3 months and that he was also given instructions for physical therapy.  Upon obtaining an appropriate release from the Veteran, his records should be requested from Pittle Podiatry and any other identified medical providers.  38 C.F.R. § 3.159(c)(1).  

At the Board hearing, the Veteran testified that he has been diagnosed with additional, separate disabilities affecting his right foot, following the September 2008 surgery.  VA treatment records dated in August 2009 include diagnoses of calcaneal varus, inversion deformity, and pes planus.  The Veteran also states he has been informed he has "nerve damage."  

The Veteran should be afforded a VA examination to assess the severity of his right foot disability, and for further medical comment to determine any residual disabilities related to the Veteran's service-connected right foot disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

On remand, updated VA treatment records should be obtained from the Columbia VA Medical Center (VAMC) for the period from August 13, 2009.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

TDIU

The United States Court of Appeals for Veterans Claims (Court) held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  At the Board hearing, the Veteran testified that he is unable to work, in part due to his service-connected post-surgical fusion of the right first tarsometatarsal joint.  The Board acknowledges that entitlement to a TDIU was denied in the May 2008 rating decision; however, since that time service connection has been established for additional disabilities.  Therefore, pursuant to Rice, the issue of entitlement to a TDIU is currently before the Board since the issue of unemployability is raised by the record.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

If a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 38 C.F.R. § 3.321(b)(1) (providing for an extra-schedular disability when there is an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization).

Under 38 C.F.R. § 4.16(b), all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Therefore, rating boards should submit to the Director, Compensation and Pension service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 

Before a finding may be made that entitlement to submission of the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration is warranted, there must be a showing of marked interference with employment, or an inability to secure or follow a substantially gainful occupation by reason of service-connected disability.  

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  

Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363. 

In determining whether an individual is unemployable by reason of service-connected disability, consideration must be given to the type of employment for which the Veteran would be qualified.  Such consideration would include education and occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331- 332 (1991).  Age may not be considered a factor.  38 C.F.R. § 3.341.  Unemployability associated with advancing age or nonservice-connected disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

Service connection is currently in effect for post surgical fusion of the right first tarsometatarsal, rated 10 percent disabling; scar, post-surgical fusion of the right first tarsometatarsal, rated 10 percent disabling; patellofemoral syndrome of the right knee, rated 10 percent disabling; lateral subluxation of the right knee, rated 10 percent disabling; and, hypertension, rated noncompensably disabling.  His combined rating for these disabilities is 30 percent.  See 38 C.F.R. § 4.25.  Based on this combined rating, he does not satisfy the threshold minimum rating requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU as he does not have at least one service-connected disability rated as at least 40-percent disabling , and he does not have a combined rating of at least 70 percent.  Therefore, he must avail himself to the special provisions of § 4.16(b) that alternatively permit granting this benefit on an extraschedular basis.  Although the inextricably intertwined right foot disability issue could affect his combined rating if a higher rating was assigned.

The Veteran should be afforded a VA examination to address whether his service-connected disabilities markedly interfere with his ability to secure or follow a substantially gainful occupation.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

If the percentage standards are not met as set forth in § 4.16(a) for any period covered by this appeal, a determination should be made as to whether the Veteran's claim should be submitted to the Director, Compensation and Pension Service for extraschedular consideration per § 4.16(b).  Appropriate action to develop the record in this regard is necessary.

Additionally, while on remand, the Veteran should be afforded notice consistent with the Veterans Claims Assistance Act of 2000 (VCAA) with respect to his TDIU claim. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC should ensure compliance with all notice and assistance requirements set forth in the VCAA and its implementing regulations, to include advising the Veteran of the evidence necessary to substantiate his claim for a TDIU, as well as what evidence he is to provide and what evidence VA will attempt to obtain in accordance with Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice should include an explanation as to the information or evidence needed to establish an effective date, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Contact the Veteran and request that he identify any and all medical providers, addresses, and dates of treatment, to include Pittle Podiatry.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.  

Upon obtaining an appropriate release from the Veteran, request the entirety of his treatment records from Pittle Podiatry, and any other identified medical providers.

3.  Associated updated treatment records from the Columbia VAMC for the period from August 13, 2009.

4.  The Veteran should be scheduled for a VA examination with a physician with appropriate expertise to assess his disability of the right foot.  It is imperative that the claims file be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examination report should comply with all AMIE protocols for rating foot disabilities.  The examiner should comment on whether the severity of the Veteran's right foot disability is moderate, moderately severe, or severe in nature.  The examiner should identify any objective evidence of pain and attempt to assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  The examiner should identify any disabilities or residuals associated with his post-surgical fusion of the right first tarsometatarsal joint and September 2008 surgery.

The examiner should provide an opinion concerning the impact of the Veteran's service-connected disabilities (post surgical fusion of the right first tarsometatarsal, rated 10 percent disabling; scar, post-surgical fusion of the right first tarsometatarsal, rated 10 percent disabling; patellofemoral syndrome of the right knee, rated 10 percent disabling; lateral subluxation of the right knee, rated 10 percent disabling; and, hypertension, rated noncompensably disabling) on the Veteran's ability to work, without consideration of his nonservice-connected disorders and advancing age.  If need be, further testing should be accomplished.  

The examiner should attempt to distinguish the impairment related to his service-connected disabilities, and any nonservice-connected disabilities.  The examiner should provide a discussion of the rationale for the opinion rendered with consideration of the pertinent medical and lay evidence of record.  

5.  If the percentage standards are not met as set forth in § 4.16(a), the RO/AMC should make a determination as to whether the Veteran's claim should be submitted to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration as to whether his post surgical fusion of the right first tarsometatarsal, rated 10 percent disabling; scar, post-surgical fusion of the right first tarsometatarsal, rated 10 percent disabling; patellofemoral syndrome of the right knee, rated 10 percent disabling; lateral subluxation of the right knee, rated 10 percent disabling; and, hypertension, rated noncompensably disabling precludes the Veteran from participating in gainful employment.  

6.  After completion of the above, the RO/AMC should review the expanded record and readjudicate the issue of entitlement to an initial increased rating for post-surgical fusion of the right first tarsometatarsal joint, and adjudicate entitlement to a TDIU pursuant to § 4.16(a), (b).  If either of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



